Citation Nr: 0004157	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  93-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disability, and if so, whether that claim is well grounded.  


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that determined that the requisite new 
and material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a left knee disability.  The Board upheld the RO's 
decision in February 1997.  Thereafter, a timely appeal of 
that Board decision was filed with the United States Court of 
Appeals for Veterans Claims (the Court).

By Order issued in March 1999, citing a decision of the U.S. 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Court vacated and 
remanded the Board's decision for further development, and 
issuance of a readjudicated decision.

The Board notes that in his case before the Board, the 
appellant was represented by the service organization, 
Disabled American Veterans, but that he was subsequently 
represented before the Court by Counsel.  Representation 
before the Court and the VA is governed by different statutes 
and regulations.  By Attorney-Client Representation Agreement 
dated in March 1999, the appellant's Counsel before the Court 
was given authorization to represent the appellant before VA.  
Following the return of the appeal to the Board, the 
appellant's attorney submitted additional evidence and 
argument in January 2000.


FINDINGS OF FACT

1.  In March 1984, the RO considered all of the evidence then 
of record and denied the veteran's claim of entitlement to 
service connection a left knee disability.  The veteran did 
not file a timely notice of disagreement to that decision.  

2.  Additional evidence received since March 1984 is neither 
cumulative nor duplicative, and bears directly and 
substantially upon the matter of service connection for a 
left knee disability, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  Competent medical evidence has been submitted supporting 
the veteran's claim that he has a current left knee 
disability that had its origin in service.  


CONCLUSION OF LAW

The March 1984 decision of the RO which denied service 
connection for a left knee disability is final; new and 
material evidence has been submitted with respect to that 
claim, and the claim is reopened and well grounded.  
38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  In addition, service connection may be granted for 
arthritis, if manifested to a compensable degree within one 
year following separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

As indicated, the appellant is seeking service connection for 
left knee disorder which he contends began in or was the 
result of service.  However, inasmuch as a final decision as 
to that issue has been rendered, the matter currently before 
the Board for appellate review is whether new and material 
evidence has been submitted with which to reopen that claim 
of entitlement to service connection.

In a June 1950 RO decision, service connection was denied for 
the residuals of acute myositis of the left lower leg, and 
the veteran did not appeal that decision within a year of his 
being notified of such decision and of his right to appeal it 
within one year thereof, later that month.  

In this case, the RO denied the veteran's request to reopen 
the claim for service connection for a left knee disability 
in March 1984, but the veteran did not file a Notice of 
Disagreement within the requisite time period.  Therefore, 
the determination is a final disallowance of the claim and 
the veteran's claim cannot be reopened unless new and 
material evidence is submitted.  In its March 1984 decision, 
the RO stated that evidence previously submitted did not show 
that a left knee disorder had occurred in or been aggravated 
by the veteran's military service.  Therefore, that decision 
is final based upon the evidence which was then of record.  
38 U.S.C.A. § 7105 (provides for finality of previously 
unappealed rating decisions 1 year after notice of the 
decision and rights to appeal have been given).  To reopen 
the claim, the veteran must submit new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140 (1991). 

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a subsequent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled. Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc);  see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, No. 97-2180 (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board must consider 
whether the additional evidence, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

The evidence submitted since the last final disallowance of 
the appellant's claim in March 1984 and claimed by the 
veteran to be new and material consists of records from E. 
G., M.D., and the Palm Drive Hospital dated from January 1981 
through October 1989, February 1994 notes from a VA examiner, 
a July 1994 VA examination report, a November 1996 statement 
from C. C., M.D., copies of service medical records, a 
picture of the crane which the veteran states caused his left 
knee injury, August 1993 and December 1996 hearing testimony, 
a copy of a March 1950 affidavit from a service colleague, a 
copy of a page from the veteran's March 1950 claim, a copy of 
a March 1983 affidavit executed by the veteran, and excerpts 
from the Principles and Practices of Medicine and Textbook of 
Rheumatology.  

In addition, evidence was submitted since the Board's 1997 
decision that was the subject of the veteran's appeal to the 
Court.  This includes a March 1997 statement from C. C, M.D., 
F.A.C.S., a January 2000 letter from R.E.S., and a January 
2000, letter to the veteran from H. S., M.D., F.A.C.S.  

In his March 1997 statement, Dr. C. expresses his belief that 
"[the veteran] has a severe arthritic condition in his left 
knee that has resulted from . . . a service-connected 
injury."  In explanation, Dr. C. first referred to an injury 
allegedly sustained by the veteran to his left lower 
extremity during combat in World War II, and then expressed 
his belief that these injuries "undoubtedly contributed to 
the arthritic condition that has developed and causally is 
related to his requiring eventual total knee arthroplasty."  

In her January 4, 2000 letter, R.D.S. recalled that between 
1945 and the 1970's, the veteran struggled with left knee 
pain, at times needing to use crutches a cane, and shoe 
cushion pads.  She stated "Dr. R.G. H., Sr. (now deceased) 
used cortisone shots to the knee many times to alleviate 
pain."   

In his January 2000 letter to the veteran, Dr. S. referred to 
a prior review of the veteran's military records, a 
discussion with the veteran, and a January 4, 2000 letter 
from R.D.S.  Dr. S. expressed his understanding that the 
veteran's left knee remained symptomatic from the time of the 
original injury through the 1950's and 1960's, and concluded 
that the informal meetings with Dr. H. "would explain the 
gap in documentation regarding [the veteran's] left knee 
symptomatology and treatment from the time of [his] 1945 
injury until the records again pick up in the late 1970's or 
early 1980's and would be consistent with a left knee injury 
that slowly progressed to severe enough degenerative changes 
to require joint replacement surgery."  Dr. S. concluded 
that "with this new information, it appears as if this would 
logically link [the veteran's] military injury to ongoing 
left knee symptomatology and treatment."  

The newly submitted statements from Dr. C. and Dr. S. 
described above were generated by physicians who are deemed 
to possess the requisite medical knowledge to render a 
medical diagnosis and opinion of causation competent.  

These newly submitted letters are clearly material because 
they address whether the veteran has a left knee disability 
that is related to his period of service.  It is evidence 
"which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. 
§ 3.156(a).  It is thus new and material, and the claim may 
be reopened on the basis of the newly submitted private 
medical statements described herein.  

Having found this evidence to be "new and material" under 
38 C.F.R. § 3.156(a), second, and having reopened the 
veteran's claim, it must now be determined whether the claim 
is well grounded, based upon all of the evidence, presuming 
its credibility. Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc);  see also Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, No. 
97-7014 (Fed. Cir. Oct. 7, 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In this case, the newly submitted medical evidence, in 
conjunction with the evidence previously of record, does 
satisfy the criteria for finding that the veteran has 
submitted a well grounded claim of entitlement to service 
connection for a left knee disability.  

The newly submitted medical evidence outlined above clearly 
represents the competent medical diagnosis of a current left 
knee disability, variously characterized in the past, but 
more recently described in the subject medical statements as 
a severe arthritic condition of the left knee.  Moreover, the 
same competent medical evidence relates those disorders to 
service.  

In terms of whether there is also medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury, the Board recognizes that 
the evidence need not be conclusive but only possible to 
satisfy the initial burden of section 5107(a).  See Epps v. 
Gober, 126 F. 3rd 1464 (Fed. Cir. 1998).  To that end, the 
Board finds that the veteran's descriptions of those 
injuries, assuming their credibility [Justus v. Principi, 3 
Vet. App. 510 (1992)], are sufficient to satisfy this 
element.  

Having found the claim of entitlement to service connection 
for a left knee disability, well grounded, the Board may 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc);  see also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  To that 
end, the Board also finds that additional development is 
warranted prior to the final adjudication of this claim, and 
will thus remand the issue for such development.  


ORDER

New and material evidence having been received to reopen the 
claim for service connection for a left knee disability, the 
claim is reopened and found to be well grounded.


REMAND

Having found the veteran's claim of entitlement to service 
connection for a left knee disability to be reopened and well 
grounded, the Board is restrained from the adjudication of 
this claim prior to the RO's initial consideration of the 
issue.  

Further, the Board believes that the duty to assist under 
38 U.S.C.A. § 5107(b) requires that additional development is 
warranted prior to the final adjudication of this claim.  
Specifically, the Board would note that the veteran has not 
been afforded an examination by a VA physician who has had 
the benefit of a review of the medical evidence contained in 
the veteran's claims folder, for the purpose of obtaining an 
opinion on the subject of etiology.  The Board believes that 
such an examination is necessary so that the Board may make a 
decision that is a fully informed one.  

Under the circumstances of this case, the Board is of the 
opinion that additional development and adjudication is 
required.  The case is REMANDED to the RO for the following:

1. The veteran should be asked through his 
attorney to submit any additional evidence 
that he may be pertinent to the issue 
currently on appeal.

2.  The RO should schedule the veteran for 
an examination by a Board certified 
orthopedist or orthopedic surgeon, to 
determine the nature and extent of any 
left knee disability.  All indicated tests 
and studies should be performed.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner should note 
its review on the report of examination.  
The examiner is requested to review the 
claims folder and provide an opinion, with 
complete rationale and without resort to 
speculation, as to whether the veteran has 
a current active left knee disability, 
and, if so, whether it is unlikely, at 
least as likely as not, or likely, that 
the veteran's left knee disability, if 
found, is related to his period of 
service.  The examiner should reconcile 
the opinion with the reports by C.C. and 
H.S., M.D.. 

3.  When this development has been 
completed, the RO should review the claim 
to ensure that the requested development 
has been completed to the fullest extent 
possible.  The RO should then adjudicate 
the veteran's claim of entitlement to 
service connection for a left knee 
disability on a de novo basis.  If any 
benefit sought is not granted, the veteran 
and his attorney should be furnished a 
copy of a supplemental statement of the 
case, and be given an opportunity of 
responding thereto.  The case should then 
be returned to the Board for further 
appellate consideration.  

No action by the veteran is required until he receives 
further notice.  The purpose of this remand is to ensure due 
process, and assist the veteran in the development of his 
claim.  The Board intimates no opinion, legal or factual, as 
to the disposition warranted in the case pending completion 
of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals


 



